Citation Nr: 0102586	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-13 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
chronic low back syndrome, with disc space narrowing at L5-
S1.

2.  Entitlement to an evaluation in excess of 10 percent for 
a pain disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1981 to October 
1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Service connection for chronic low back pain syndrome, with 
disc space narrowing at L5-S1, was granted in a March 1999 
rating decision, and a 10 percent evaluation was initially 
assigned.  The veteran appealed this initial evaluation.  
During the pendency of this appeal, the RO, in an August 2000 
rating decision, increased this initial evaluation to 40 
percent, effective from the veteran's original date of claim.  
This 40 percent evaluation remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

As to the above, the Board notes that in the August 2000 
rating decision, the RO bifurcated evaluation of the 
veteran's service-connected low back disability, assigning a 
40 percent disability rating for the veteran's chronic low 
back syndrome, with disc space narrowing at L5-S1, and a 
separate 10 percent evaluation for a pain disorder (evaluated 
under the schedular criteria applicable to rating mental 
disorders), as secondary to the veteran's chronic low back 
syndrome.  As this separate rating arose from consideration 
and evaluation of the issue initially on appeal and concerns 
the manifestation of symptomatology pertaining to the 
veteran's low back, the Board will now also consider and 
address the issue of entitlement to an evaluation in excess 
of 10 percent for a pain disorder.

The Board also notes that the veteran's service 
representative, in the December 2000 Appellant's Brief, 
raised for the first time the veteran's entitlement to a 
total rating under the provisions of either 38 C.F.R. § 4.16 
or 38 C.F.R. § 3.321(2000).  To date, the RO has not had an 
opportunity to consider this matter.  As such, this matter is 
referred to the RO for further consideration, as warranted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's chronic low back syndrome is manifested by 
complaints of chronic and acute back pain that occurs every 
two to three days, as well as muscle spasms.  Clinical 
findings do not support the veteran's subjective complaints.

3.  The veteran's pain disorder is manifested by brief 
periods of depression, by dissociative states, and by self-
isolation.  Objectively, the veteran's Global Assessment of 
Functioning (GAF) Scale score was 80.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for the veteran's chronic low back syndrome, with 
disc space narrowing at L5-S1, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2000).

2.  The schedular criteria for a 30 percent evaluation for 
the veteran's pain disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.130, Diagnostic Code 9422 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (2000).

The veteran's chronic low back syndrome, with disc space 
narrowing at L5-S1, is addressed by the schedular criteria 
applicable to the musculoskeletal system.  See 38 C.F.R. Part 
4, § 4.71a (2000).  Specifically, Diagnostic Code 5293 
(Intervertebral disc syndrome) provides for a 40 percent 
evaluation where there is evidence of severe intervertebral 
disc syndrome, with recurring attacks and intermittent 
relief.  A maximum 60 percent evaluation is warranted where 
there is evidence of pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

The veteran has also been evaluated under Diagnostic Code 
5292 (Spine, limitation of motion of, lumbar) and Diagnostic 
Code 5295 (Lumbosacral strain), both of which provide for a 
maximum 40 percent evaluation.  The veteran is currently 
evaluated as 40 percent disabled.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing 
disability of the musculoskeletal system and joints, 
respectively) must also be considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran's pain disorder is addressed by the schedular 
criteria applicable to evaluating mental disorders.  See 
38 C.F.R. Part 4, § 4.130 (2000).  Specifically, Diagnostic 
Code 9422 (Pain disorder) provides for a 10 percent 
evaluation where there is evidence of occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms are 
controlled by continuous medication.  The veteran is 
currently evaluated as 10 percent disabled.

A 30 percent evaluation, the next higher available, is 
warranted where there is evidence of occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.  

A 50 percent evaluation, the next higher available, is 
warranted where there is evidence of occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


II.  Factual Background

The veteran's service medical records show that the veteran 
first complained of low back pain in March 1982, as a result 
of physical training and trauma sustained during hand-to-hand 
combat training.  Muscle strain of the lumbar spine was 
diagnosed at that time.  In January 1983, the veteran fell 
off of a ladder and jarred the lumbar spine at the coccyx.  
An x-ray study of the veteran's lumbar spine at that time 
showed no abnormalities, and acute lumbar sprain was 
diagnosed.  The veteran's continued complaints of low back 
pain resulted in physical therapy, in October 1983.  At that 
time, discomfort was noted with compression in the L5 area, 
and chronic low back pain was diagnosed.  In January 1984, 
tenderness of the lumbar spine was shown upon physical 
examination.  In April 1984, the veteran continued to 
complain of low back pain, which was now accompanied by his 
legs giving out.  Contemporaneous neurological examination 
showed no deficits.  The veteran's symptoms began to resolve 
in July 1984, but upon separation examination in September 
1984, the veteran again complained of low back pain, with 
continued participation in physical training and despite 
physical therapy.

The veteran's private medical records (some of which are 
undated but begin in May 1988) indicate that the veteran was 
seen for complaints of low back pain, with acute and chronic 
back sprain diagnosed.   In May 1988, it was noted that the 
veteran's back pain was aggravated by sitting.  It was also 
noted that the veteran participated in physical therapy, to 
which he responded well.  An October 1997 x-ray study of the 
veteran's lumbar spine revealed disc wedging at L2.  There 
was also an osteophyte formation at the L2 disc level.  The 
veteran's L5 disc was hypoplastic.  The recorded impressions 
were postural changes, as described above, and spondylosis, 
L2 disc level.  A January 1999 x-ray study of the veteran's 
lumbar spine demonstrated narrowing of the L5-S1 disc, with 
posterior displacement of the L5 segment.  A defined 
sclerotic lucency was noted along the superior posterior 
portion of L5, which extended caudally toward the anterior 
inferior portion of L5, extending at the midway point of the 
vertebral body.  A July 1999 letter from one of the veteran's 
private physicians indicates that the veteran's findings were 
really very mild and not of surgical significance.  The 
veteran's central disc at L5-S1 was not a significant disc 
rupture, and the veteran's mild stenosis was an incidental 
finding.  The veteran might have had a subtle compression 
fracture of L1, but it did not appear acute.

The veteran's July 1998 VA spine examination reflects the 
veteran's in-service injury to his low back.  It also 
reflects the veteran's current reports of periodic back pain 
that occurred every two to three days and lasted for 
approximately 24 hours.  The veteran also reported that 
sitting past 15 minutes resulted in numbness and tingling in 
the upper thighs.  The veteran attempted to take Tylenol and 
Ibuprofen for pain relief.  It was noted that the veteran 
worked at construction and had lost several jobs because of 
his back pain.  Physical examination found the veteran's back 
to be without scoliosis or step off.  There was a moderate 
amount of tenderness palpable, which started at L1 and 
extended to the sacrum.  The veteran was able to bend to 80 
degrees of flexion of the spine, with extension to 
190 degrees.  Rotation was unlimited but slightly painful.  
The veteran's sensory examination was intact throughout.  A 
contemporaneous x-ray study of the veteran's lumbosacral 
spine noted historically the veteran's in-service trauma to 
his back and his increasing symptoms of pain and anterior 
thigh numbness.  Mild loss of disc space height at the L5-S1 
level was shown.  The examiner's recorded impression was low 
back pain as a result of a traumatic injury in the 1980s.  
The veteran had had chronic back pain syndrome that resulted 
in multiple lost days from work, multiple medications, and 
chiropractic evaluations.  

The veteran's VA treatment records (dated from July 1998 to 
May 2000) reflect the veteran's request for stronger pain 
medication and indicate that the veteran used an alternating 
medication approach to control his back pain, alternating 
Darvocet, Percocet, and Vicodin, with trial usage of 
Tricyclic.  The veteran was also prescribed Naproxen and 
Baclofen.  The veteran's back pain was characterized as 
chronic.  A November 1999 psychological progress note 
reflects the veteran's reports of difficulty sleeping due to 
pain, as well as depression that was correlated to 
experiences of extreme pain.  The veteran had not been 
bothered by suicidal ideation, and he had never attempted to 
take his own life.  He had never experienced hallucinations, 
nor had he ever been hospitalized in a psychiatric setting.  
The veteran stated that his pain episodes were usually 
handled by self-isolation and lasted about four hours.  The 
examiner found the veteran's interaction style to be 
forthright, although he could become tangential.  The 
veteran's Minnesota Multiphasic Personality Inventory (MMPI) 
suggested a broad spectrum of somatic complaints, as well as 
the possibility of some disturbance of affect.  One scale 
elevation suggested that the veteran expended a significant 
amount of psychological energy in the management of 
frustration and anger.  The examiner noted that the veteran 
endorsed certain items that reflected sensory/motor 
dissociation, and these findings had been associated with 
frank psychosis, with central nervous system dysfunction and 
with experimentation with psychotomimetics.  A December 1999 
primary care note indicates that the veteran was on a 
multiple medicine regimen and that his symptoms had worsened 
over the past two years.  It was noted that x-rays of the 
veteran's spine showed minimal injury to the spine, but an 
MRI showed multiple problems at the L2-S1 areas, including 
compression and spondylolisthesis.  The veteran also 
complained of paresthesias over the thigh areas and bowel and 
urinary urgency.  The veteran's medications were not working, 
and his condition had severely influenced his quality of 
life.  An April 2000 neurosurgery note indicates that no 
surgical intervention was recommended.

At his March 2000 RO hearing, the veteran testified that he 
had recently found out that his disc at L5-S1 was ruptured 
beyond repair and that he had multiple vertebral compression 
fractures and mild to moderate spinal stenosis.  (Transcript 
(T.) at 2).  The veteran's spouse stated that the veteran 
took Demerol, Percocet, Vicodin, and Darvocet for control of 
his back pain.  (T. at 3-4).  Realistically, the veteran was 
heavily medicated.  (T. at 4).  At times, he was medicated to 
the point that it was not advisable for him to operate 
machinery.  (T. at 4).  The veteran stated that he was due to 
be terminated from his employment on the 25th of the month, 
because of his inability to drive more than 45 minutes.  (T. 
at 5).  The veteran also clarified that regardless of his 
taking medication, his legs would go numb on him, and he 
would be unable to drive.  Id.  He took the medications only 
for control of his pain.  Id.  The veteran indicated that his 
back had had an adverse effect on his daily living.  Id.  
Doing any kind of home repair took days.  Id.  He could not 
do any work around the house if it required bending.  Id.  
The veteran testified that he had been approved for 
vocational rehabilitation because of his back.  (T. at 6).  
The veteran also stated that he had had to cancel his RO 
hearing because of back pain and that his relationship with 
his children had been effected.  (T. at 7).  The veteran 
testified that he had numbness in both legs, as well as 
phantom pain in both legs.  (T. at 8).  The veteran's spouse 
indicated that the veteran had had muscle spasms for years, 
on a regular and recurring basis.  (T. at 9).  

The veteran's March 2000 VA spine examination reflects the 
veteran's in-service injury to his low back, as well as his 
current complaints of almost constant pain in the small of 
his back, with occasional sharp pain radiating to other 
areas.  Additionally, the veteran reported feeling numbness 
in his thigh area.  The veteran's treatment at the VA was 
noted, as was the normal EMG that had been conducted in 
January 2000.  It was also noted that the veteran had 
recently been laid off from his job, as the amount of driving 
that he could withstand was limited.  The veteran stated that 
his best position was lying down.  He could not go through 
prolonged sitting and had to shift his position around 
frequently.  The examiner listed the multiple medications the 
veteran took for control of his back pain.  Physical 
examination found the veteran's cranial nerves II through XII 
to show only some end point nystagmus.  On motor examination, 
there was normal muscle bulk, tone, and strength throughout.  
On sensory testing, the veteran reported decreased pinprick 
over both the deltoid regions, as well as over the lateral 
thigh.  Straight leg raising was normal on the left but 
produced some referred pain to the left hip when the right 
leg was raised.  The examiner noted that he had reviewed 
outside evaluations, and while there looked to be a small 
herniated disc at L5-S1, the radiographic interpretation was 
no nerve impingement.  Further, the private discogram was 
normal.  The impression was low back pain with diffuse pain 
and muscle spasm syndrome of unknown etiology.  This was a 
moderately disabling symptom for the veteran and had made him 
unable to function occupationally.  There was a question 
whether there was a psychological component to this 
dysfunction.  Further neurologic evaluation was not needed at 
that time, but a psychological evaluation was appropriate, to 
try and reconcile the difference between the veteran's 
objective testing and his subjective complaints.  

The veteran's March 2000 VA orthopedic examination indicates 
that the veteran had not worked since December 1999, because 
he could not handle the job requirements.  The veteran 
reported that he would get a feeling of tightening in his 
back, and both of his legs would suddenly give way.  He would 
then fall to the floor.  These acute attacks appeared once 
every three to four months and lasted for four hours.  
Occasionally, he would need to go to the emergency room.  The 
veteran also reported that he had numbness and tingling in 
his thighs, which extended down the legs.  His daily pattern 
of pain started with morning stiffness, which was gradually 
decreased with a shower and heating pad.  He would then get 
in the car and experience not so much back pain as numbness 
and tingling in his legs.  The veteran stated that he could 
walk for two miles and stand for 45 minutes.  He could also 
sit for 15 minutes and would then have to change positions 
periodically.  The veteran's wife accompanied the veteran and 
stated that the veteran's attacks occurred more than every 
three to four months.  Physical examination found that the 
veteran could flex to about eight inches from the floor.  
Lateral bends to the left were about 30 percent of normal.  
On the right, lateral bends were about 60 percent of normal.  
The veteran reported pain on doing this.  The veteran was 
tender at D12 and again at L1-2, as well as in the lower 
lumbar segments.  He had some pain and tenderness over the 
sacroiliac area and some over the right sciatic notch, but 
his straight leg raising was not limited.  In summary, the 
examiner reviewed all of the radiographic reports and noted 
that there was a bulging disc at L5-S1.  There was no 
evidence of compression fractures, however.  The veteran had 
severe symptoms and described neurological phenomena that 
were a little out of the ordinary.  Basically, the veteran 
had mild findings on physical examination, without any 
evidence of sciatic root irritation or any femoral nerve 
irritation.  The examiner had problems relating the physical 
findings to the claimed severe symptomatology and the very 
mild radiographic findings.

The veteran's March 2000 VA psychiatric examination notes 
that the veteran moved easily and with no outward sign of 
having any low back pain during the examination.  It was also 
noted that the veteran sat comfortably in a chair during the 
examination, without any marked shifting about.  The veteran 
stated that he had acute pain episodes that were for unknown 
reasons.  These episodes lasted for about four hours and 
began in 1981.  The veteran also stated that he got briefly 
depressed.  The veteran's spouse indicated that the veteran's 
depression lasted no longer than perhaps a few hours, and the 
veteran slept well.  The veteran denied any suicidal 
ideation.  The veteran's wife stated that the veteran's acute 
pain episodes came on about four times a week, and he would 
go into an altered state of consciousness.  Objectively, the 
veteran was oriented as to person, place, and time, although 
his mood was somewhat anxious, and he had some pressured 
speech.  The examiner noted that rapport was easily 
established with the veteran and that his affect was broad.  
He voiced no delusional systems, and there was no indication 
of any underlying psychotic thought process.  There was no 
indication of any cognitive impairment.  Subsequent to 
examination, the examiner stated that it was his opinion that 
the veteran had some very mild back pain that was somehow 
triggered by the recall of a significant altercation with his 
father when he was 16.  When this was triggered, the veteran 
went into a dissociative state.  Both the veteran and his 
spouse were firmly convinced that the veteran had serious 
spinal pathology that caused his pain.  It was the examiner's 
opinion that the veteran was not amenable to psychiatric care 
to relieve the pain.  The veteran's GAF score was 80.

An undated lay statement submitted by the veteran in support 
of his claim relates the many physical activities in which he 
took part prior to going into the service.  The veteran had 
climbed cliffs, explored caves, renovated buildings, camped, 
and hiked.  Now, the veteran could do none of these things.  
Muscle spasms, tingling and loss of feeling, and extreme back 
pain had severely curtailed the veteran's activities.  The 
veteran had gone from a physically fit and robust man to one 
who avoided any activity that would cause him to bend in the 
slightest.  The counters in the veteran's house had been 
raised, so that he would not have to bend.  Playing with his 
children caused the veteran to lie down for hours.


III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board finds that an 
evaluation in excess of the veteran's current 40 percent 
disability rating is unwarranted in this instance under 
Diagnostic Code 5293.

As discussed above, Diagnostic Code 5293 provides for a 40 
percent evaluation where there is evidence of severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief, and a maximum 60 percent evaluation 
where there is evidence of pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

In this instance, the Board notes that much of the clinical 
evidence of record, particularly the three March 2000 VA 
examinations, suggests that the severity of the veteran's 
back pain is unsupported by objective findings and that there 
is a psychiatric component to the veteran's perception of his 
pain.  This psychiatric component is the subject of a 
separate evaluation and should not be considered twice in 
evaluation of the veteran's low back disability.  Further, 
the July 1999 letter from one of the veteran's private 
physicians indicates that the veteran's findings are really 
very mild and not of surgical significance and that his disc 
rupture at L5-S1 is not a significant disc rupture.  
Moreover, upon VA examination in July 1998, the examiner 
found only a moderate amount of tenderness palpable, and the 
veteran's range of motion of the lumbar spine was only 
slightly limited and slightly painful.  Additionally, upon VA 
spine examination in March 2000, the examiner indicated that 
while there was evidence of a small herniated disc, there was 
no evidence of nerve impingement.  The examiner stated that 
there was a difference between the veteran's objective 
testing and subjective complaints.  Also, upon VA orthopedic 
examination that same month, the examiner stated that the 
veteran's severe symptoms and described neurological 
phenomena were a little out of the ordinary and that the 
veteran basically had mild findings on physical examination, 
without any evidence of sciatic root irritation or any 
femoral nerve irritation.  The veteran's low back pain was 
again characterized as very mild upon VA psychiatric 
examination in March 2000.

As such, in light of the above, the Board finds the veteran's 
disability picture more nearly approximate to the criteria 
required for his current 40 percent evaluation than that 
required for a maximum 60 percent evaluation under Diagnostic 
Code 5293.  See 38 C.F.R. § 4.7; 38 U.S.C.A. § 5107(b) (West 
1991).  While the veteran's low back disability has been 
evaluated as severe, there is no evidence of pronounced 
intervertebral disc syndrome.  To reiterate, the veteran's 
low back pain has been characterized as mild (although 
chronic), with mild radiographic findings.  Also, there is no 
evidence of persistent symptoms compatible with sciatic 
neuropathy.  Specifically, the record indicates that there is 
no evidence of nerve impingement, no evidence of sciatic root 
irritation, and no evidence of any femoral nerve irritation.  
In effect, the veteran's ruptured disc is not a significant 
rupture.  Additionally, although the record shows that the 
veteran takes numerous medications for control of his pain, 
the veteran himself has reported that his episodes of pain 
occur three to four times a week.  As such, the veteran 
experiences intermittent relief.

In reaching this determination, that the veteran's current 
disability picture more nearly approximates the criteria for 
a 40 percent evaluation than that required for a maximum 60 
percent evaluation under Diagnostic Code 5293, the Board has 
considered the veteran's functional impairment and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  In this respect, 
the Board stresses that much of the clinical evidence of 
record, particularly the March 2000 VA examinations, 
questions the severity of the veteran's subjective complaints 
and indicates that the objective findings do not support the 
level of disability complained of by the veteran.  Rather, 
the veteran has some very mild back pain that is magnified by 
his pain disorder.  Evaluation of the veteran's pain disorder 
is discussed below.

With respect to evaluation of the veteran's pain disorder, 
upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board finds that a 30 
percent evaluation is warranted under Diagnostic Code 9422.

As discussed above, Diagnostic Code 9422 provides for a 30 
percent evaluation where there is evidence of occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  

In this respect, the Board finds that the primary criterion 
for a 30 percent evaluation consists of a finding of 
occupational and social impairment, with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Here, the record 
reflects the veteran's reports that he has lost several jobs 
due to the pain that accompanies his low back disability.  
Further, the examiner stated in the March 2000 VA spine 
examination that the veteran was moderately disabled and that 
his low back pain had made the veteran unable to function 
occupationally.  Given this evidence of occupational 
impairment, the Board finds that the veteran's disability 
picture more nearly approximates the criteria required for a 
30 percent evaluation than that required for his current 10 
percent evaluation.  Id.

However, as to a higher evaluation of 50 percent, the Board 
finds such an increased evaluation unsupported by the record.  
As noted above, a 50 percent evaluation is warranted where 
there is evidence of occupational and social impairment with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

Here, the Board finds that the record is negative for any of 
the listed criteria.  Indeed, between the November 1999 
psychological progress note and the March 2000 VA psychiatric 
examination, it was noted that the veteran denied any 
suicidal ideation, delusions, and hallucinations; his 
depression lasted no more than a few hours when he was in 
pain; he slept well, and he was oriented to person, place, 
and time.  There was no indication of any underlying 
psychotic thought process or any cognitive impairment.


ORDER

An evaluation in excess of 40 percent for the veteran's 
chronic low back syndrome, with disc space narrowing at L5-
S1, is denied.

A 30 percent evaluation for the veteran's pain disorder is 
granted, subject to the applicable provisions pertinent to 
the disbursement of monetary funds.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

